DETAILED ACTION

Response to Arguments
Applicant’s arguments, see Remarks, filed on 10/03/2022, with respect to the rejection of the claims under  Cricri (US Pub. No. 2017/017972 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Choi et al. (US Pub. No. 2017/0124409 A1).

Claim Interpretation
The 35 USC 112(f) interpretation of claim 1 has been withdrawn.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US Pub. No. 2017/0124409 A1).
Regarding claim 1, Choi discloses, a discrimination apparatus comprising: one or more processors; and one or more memories coupled to the one or more processors, the one or more memories having stored thereon instructions which, when executed by the one or more processors, cause the apparatus to: (See Choi ¶24, “A data processing system suitable for storing and/or executing program code may include at least one processor coupled directly or indirectly to memory elements through a system bus.”)
extract one or more features of target data in each hierarchical layer of at least three processing layers of a hierarchical neural network; (See Choi ¶32, “In an embodiment, the image 101 is separated into a plurality of convolutional layers 103 (e.g., 103a-103d). For example, as illustrated in FIG. 1, the image 101 is separated into a plurality of successive convolutional layers 103a-103d (e.g., conv1, conv2, conv3, conv4, etc.), where conv4 is a last convolutional layer. Each convolutional layer includes at least one convolutional feature 105 within a region of interest (ROI) 104, 106. The outputs of convolutional layers 103 are convolutional features 105.” Further see Choi ¶33, “A convolutional feature 105 is an extracted feature within each respective convolutional layer. The convolutional features 105 can include, for example, an area of a particular density which can carry over one or more convolutional layers.” 
Further see Choi ¶34,  “In some embodiments, a ROI pooling layer (not shown) performs max pooling on each convolutional layer 103 to convert the convolutional features 105 inside any valid ROI 104, 106 into a small feature map having a fixed spatial extent of height H multiplied by width W.” This CNN is considered to be hierarchical, since it processes varying resolution of features maps for each layer.) 
perform a discrimination of the target by a plurality of discrimination calculations each of which is carried out by using the one or more features of the target data extracted in each layer of the at least three processing layers, wherein in the plurality of calculations, for each successive pair of a preceding layer and a succeeding layer in the at least three processing layers, a discrimination calculation for the succeeding layer is carried out by a predetermined calculation on the one or more features extracted in the succeeding layer and a result of the discrimination calculation for the preceding layer. (See Choi ¶37, “For each convolutional layer 103, the set of input ROIs 104, 106 are progressively reduced using each convolutional layer's feature 105 and at least one cascaded rejection classifier (CRC) to generate a new set of ROIs 110 that are a subset of the input ROIs 104, 106. For example, assuming that the input ROIs are small ROIs 104, the cascaded rejection classifier 108 reduces the number of bounding box proposals to generate a subset of ROIs 110.” 
Further see Choi ¶42, “Now referring to FIG. 2, a detailed structure of applying cascaded rejection classifiers is illustratively depicted. Given a set of ROIs 104, 106 and a corresponding convolutional feature map, a CRC module can extract a set of features 105 within each ROI 104, 106 and determine whether to keep or disregard it. The extracted features are aggregated via a boosting classifier that produces an output score. Accordingly, the output score is used to determine whether to keep a ROI. The ROIs kept by each CRC process are passed to the next convolutional layer's CRC module.”
As shown in Fig. 2, the discrimination result of the preceding layer 103a is ROI’s 110, then in successive layer 103b the CRC 108 computes a score using features 105b, the score is then used to select the next discrimination result i.e. ROI 112.)

Regarding claim 2, Choi discloses, the discrimination apparatus according to Claim 1, wherein in the extraction, one or more features are extracted in a first hierarchical layer of the at least three processing layers based on the target data, (See Choi ¶32, “Each convolutional layer includes at least one convolutional feature 105 within a region of interest (ROI) 104, 106. The outputs of convolutional layers 103 are convolutional features 105. Each convolutional layer 103 takes an input (in a spatial grid form, e.g., either the image 101 or a previous convolutional layer's output), and generates a convolutional feature map.”
the one or more features in the first hierarchical layer is stored in a feature storage area of the one or more memories, (See Choi ¶24, “The memory elements can include local memory employed during actual execution of the program code, bulk storage, and cache memories which provide temporary storage.” Where the features will be inherently stored at least temporarily so that they can be used in subsequent calculations.)
and one or more features are extracted in a second hierarchical layer of the at least three processing layers based on the one or more features in the first hierarchical layer stored in the feature storage area. (See Choi ¶33, “Each output of a convolutional layer 103 becomes the input for the next subsequent convolutional layer 103. For example, the input for conv2 layer 103b is an activation map of conv1 layer 103a. Each activation map represents more and more complex features within the image.”)

Regarding claim 3, Choi discloses, the discrimination apparatus according to Claim 1, wherein the hierarchical neural network is a convolutional neural network and a convolution operation using the convolutional neural network is performed in the extraction of the one or more features.  (See Choi ¶32, “In an embodiment, the image 101 is separated into a plurality of convolutional layers 103 (e.g., 103a-103d). For example, as illustrated in FIG. 1, the image 101 is separated into a plurality of successive convolutional layers 103a-103d (e.g., conv1, conv2, conv3, conv4, etc.), where conv4 is a last convolutional layer. Each convolutional layer includes at least one convolutional feature 105 within a region of interest (ROI) 104, 106. The outputs of convolutional layers 103 are convolutional features 105.”)

Regarding claim 13, Choi discloses, a discrimination method, comprising: extracting one or more features of target data in each layer of at least three processing layers of a hierarchical neural network; and performing a discrimination calculation of the target data by a plurality of discrimination calculations each of which is carried out by using the one or more features of the target data extracted in each layer of the at least three processing layers,  wherein in the plurality of discrimination calculations, for each successive pair of a preceding layer and a succeeding layer in the at least three processing layers, a discrimination calculation for the succeeding layer is carried out by a predetermined calculation on the one or more features extracted in the succeeding layer and a result of the discrimination calculation

Regarding claim 14, Choi discloses, a non-transitory computer-readable storage medium that stores a program for causing a computer to function as the discrimination apparatus according to Claim 1. (See Choi ¶22, “A computer-usable or computer readable medium may include any apparatus that stores, communicates, propagates, or transports the program for use by or in connection with the instruction execution system, apparatus, or device.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. No. 2017/0124409 A1) in view of  Yao, Song (US Pub. No. 2018/0046894 A1).
Regarding claim 10, Choi discloses, the discrimination apparatus according to Claim 2, but he fails to disclose the following limitation.
However Yao discloses, wherein in the extraction, a number of digits of the feature is reduced, and the feature with the reduced number of digits is stored in the feature storage area. (See Yao ¶116, “ Specifically, for example, it conducts weight quantization for one of said CONV layers and FC layers in sequence; after conducting weight quantization for the present layer, but before conducting weight quantization for next layer of said CONV layers and FC layers, it conducts data quantization of feature map set output from said present layer.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the quantization of convolutional feature maps as suggested by Yao to Choi’s convolutional features using known engineering techniques, with a reasonable expectation of success. The motivation for doing so as disclosed by Yao in ¶94 is because, “Shorter fixed-point representation of weights and data can also significantly reduce memory footprint and computation resources.”


	Allowable Subject Matter
Claims 6-9, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the discrimination apparatus according to claim 1, wherein the predetermined calculation includes a sum of products of the one or more features extracted in the succeeding layer and weighting factors, and an addition of the resultant sum of products for the succeeding layer to the result of the discrimination calculation for the preceding layer. (The disclosed prior art of record fails to disclose the limitations of this claim.)

Regarding claim 5, the discrimination apparatus according to of Claim 1, wherein in the discrimination, a number of digits of the result of the discrimination calculation is reduced and a result of the discrimination calculation with the reduced number of digits is stored in a discrimination result storage 

Regarding claim 11, the discrimination apparatus according to Claim 1, wherein in the extraction of the one or more features, a number of digits of the feature is reduced, and stores the feature with the reduced number of digits is stored in a feature storage area of the one or more memories, and in the discrimination, a number of digits of the discrimination result is reduced, and stores the discrimination result with the reduced number of digits is stored  in 

Regarding claims 6-9, and 12 these claims are objected to since they depend from objected to claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662